Gabrielli, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1967, which denied appellant’s application for the reopening and reconsideration of its decision of March 23, 1963. An examination of the record discloses neither any new evidence to be considered by the board nor any showing that it overlooked or misapprehended any matter of fact or law. For over a period of some four years claimant, who was represented by counsel, failed to perfect any appeal from the decision he seeks to have reopened and, upon the facts and circumstances here presented, we cannot say that the board abused its discretion. (Matter of Crowley [Corsi], 275 App. Div. 977.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.